Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-18 are pending.
	Claims 10-11 and 13 are withdrawn, see Election/restriction section below.
	Claims 1-9, 12 and 14-18 are examined.

Color drawings
	The petition to accept color drawings has been granted on 03/02/2022. 

Election/restriction
	The election of species “E10G11244” with traverse in the remarks filed 9/21/2022 is acknowledged. The applicant has argued that the four claimed lettuce varieties, which have been identified in the requirement for election of species filed on 07/22/2022, would not require a burden of search because they have overlapping subject matter including the plant type and several other traits. 
This argument has been fully considered but it is not persuasive. The applicant has identified a multitude of differences between the varieties in the paragraph bridging pages 1 and 2 in the remarks filed 9/21/2022. These differences represent the reason why each variety will require a unique search and therefore would be burdensome to require all four within the same scope of invention. 
Claims 10-11 and 13 require varieties which were not elected by the applicant and therefore are withdrawn from consideration. 

Improper Markush Group
	Claims 1-18 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the claims encompass four unique lettuce varieties, each of which has distinguishing traits. While the varieties have traits in common such as being lettuce plants and being the same plant type, they each have traits unique to each other which a lettuce producer would be expected to choose for production based on their distinctions. A lettuce producer would not be expected to interchange these lettuce varieties within the same planting nor for marketing. Therefore, the varieties share neither a substantial structural feature nor a common use which flows therefrom.
Claims 1, 16 and 18 recite the improper Markush group members. The dependent claims do not cure the improper Markush group and therefore are also rejected.
In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.



 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 16 and 18 are indefinite in the recitation of “NCIMB -Accession Number X3,” because the NCIMB number is missing. The NCIMB number must be filled in where appropriate to clearly provide the identifying characteristics for the applicant's lettuce variety designation.  Compliance with this requirement may be held in abeyance until allowability is indicated. Dependent claims that fail to cure the deficiency are also rejected. 
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the claims and the specification.  See 37 CFR 1.801-1.809 [MPEP2401-2411.05] for additional explanation of these requirements.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention is a lettuce variety. Since the plants are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the plants are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plants. A deposit of 2500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public. It is noted that applicants have deposited the plant or intend to deposit the plant but there is no indication in the specification as to all the conditions of such a deposit given in the statement on 48-49 of the instant application.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent for the enforceable life of the patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§ 1.801-1.809 and MPEP §§ 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	            (v)	the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification and the claims.  See 37 CFR 1.801-1.809 [MPEP2401-2411.05] for additional explanation of these requirements.  
Since Applicant has deposited the seeds or intends to deposit the seeds at the ATCC, providing the ATCC Accession No. and a declaration to indicate compliance with all requirements set forth in 37 CFR 1.801-1.809 would be sufficient to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801-1.809 [MPEP2401-2411.05] for additional explanation of these requirements.  
Closest Prior Art
A complete search was not able to be conducted because the applicant did not provide the breeding history for the claimed variety. The closest prior art found is M8509 (US 20190090445). M8509 is a lettuce variety with many similarities to E01G11244, but differs in at least apical margin and leaf thickness. Therefore, the claims are provisionally free of the prior art, given its failure to teach or suggest the instantly claimed variety E01G11244. The search of the prior art will be completed once the applicant has responded to the request for information. See below.

Conclusion
Claims 1-9, 12 and 14-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        
ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
1. Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety E01G11244 but is silent with respect to any breeding history The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed
descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.
/SHUBO ZHOU/               Supervisory Patent Examiner, Art Unit 1662